Citation Nr: 1641118	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from May 2001 to November 2004; from November 2007 to April 2008; from June 2008 to March 2009; from November 2009 to January 2010; and from October 2012 to March 2013.  He had additional periods of active service and active duty for training with the Air Force and the Air Force Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Houston, Texas, Regional Office which, in pertinent part, denied service connection for a right wrist disorder.  In September 2011, the St. Petersburg, Florida, Regional Office (RO) denied service connection for a bilateral knee disorder.  In February 2015, the Board denied service connection for a bilateral knee disorder and remanded the issue of service connection for a right wrist disorder to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In May 2016, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated that portion of the February 2015 Board decision which denied service connection for a bilateral knee disorder; and remanded the issue of service connection for a bilateral knee disorder to the Board for action consistent with the JMPR.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

All Issues

A September 2016 Report of General Information (VA Form 27-0820) states that the "Veteran called in to report that he has orders to active duty for the following periods: 08/17/15 to 03/31/2016 for 241 days of active service; 04/17/2016 to 04/29/2016 drill tour; [and] 05/23/2016 thru 09/30/2016 for active service."  The cited periods of active service and active duty for training with the Air Force and the Air Force Reserve have not been verified and the service treatment records associated with such active service and active duty for training have not been requested for incorporation into the record.  

VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right Knee Disorder and Left Knee Disorder

The Parties' JMPR conveys that "the August 2011 [VA knee] examination is inadequate" and directed that the Veteran was to be afforded further VA knee evaluation "which addresses Appellant's reports of ongoing knee pain as well as whether Appellant's last period of active duty for training aggravated his bilateral knee condition."  The Board has no discretion and must remand the instant appeal for compliance with the Court's Order granting the Parties' JMPR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with Air Force and the Air Force Reserve and (2) forward all available service treatment records associated with such service for incorporation into the record.  

2.  Schedule the Veteran for a VA knee examination in order to determine the nature and etiology of his recurrent right knee and left knee disorders and their relationship, if any, to active service.  

The examiner should advance an opinion as to the following questions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified recurrent knee disorder had its onset during or otherwise originated during active service/duty?  

b.  If an identified recurrent knee disorder is found to have existed prior to service entrance, is it as likely as not (i.e., probability of 50 percent or more) that such disability increased in severity beyond its natural progression during active service/duty?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

